Title: From John Adams to Arthur Lee, 6 December 1780
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Amsterdam Decr. 6. 1780
     
     I have received your Favour of September 10th and am very glad to hear of your Visit to Braintree and Plymouth. I have traced your Path as far as Governor Trumbulls at Lebanon. I hope you found, Things in the Eastern States, as well as all others agreable. Govr. Trumbulls son and Mr. Tyler, are taken up in England and committed for high Treason. This will cure the Silly Itch of running over to England, but how shall We relieve these Gentlemen, who behaved as prudently in England as any body could. Mr. Laurens’s Confinement is relaxed only by one Walk in the Yard, a day.
     The States General have acceeded to the armed Neutrality. It is Said that the Prince was induced to acquiesce, by Letters from the King of Prussia, who convinced him that he would make himself too responsible, if he held out against it. The States of Holland excepting Harlem and Dort, have disavowed the Treaty between Amsterdam and your Brother. Sir Josephs Memorial is not yet answered.
     The Disasters in Carolina, the Inactivity of France and Spain, the Desertion of Arnold, the rough Treatment of Mr. Laurens, &c., but above all, the Publication of Mr. Laurens’s Papers, and Sir Josephs Memorial, have totally annihilated our Credit here, at least for the present. No Man, dares any Thing, least he should be charged with aiding and abetting and comforting Rebellion. We have nothing to depend upon but ourselves, and Providence.
     
     The English are making a Bluster, about Sending Troops. They talk of Ten Thousand—and are trying to hire Transports here. But, We know, how they annually execute these Threats. Shall be always glad to hear of your Welfare and the News from our Country, from want of which We suffer very much.
     Adieu.
    